NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10123

                Plaintiff-Appellee,             D.C. No. 2:14-cr-00387-JAD

 v.
                                                MEMORANDUM*
ANTWAN FORTENBERRY,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Antwan Fortenberry appeals from the district court’s judgment and

challenges his guilty-plea conviction and 96-month sentence for being a felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Fortenberry’s counsel has



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Fortenberry the opportunity to

file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

      Fortenberry waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                    17-10123